Matter of Attorneys in Violation of Judiciary Law § 468-a (Lal) (2022 NY Slip Op 07135)





Matter of Attorneys in Violation of Judiciary Law § 468-a (Lal)


2022 NY Slip Op 07135


Decided on December 15, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 15, 2022

PM-224-22
[*1]In the Matter of Attorneys in Violation of Judiciary Law § 468-a. Attorney Grievance Committee for the Third Judicial Department, Petitioner; Sean Satish Lal, Respondent. (Attorney Registration No. 5157243.)

Calendar Date:November 14, 2022

Before:Lynch, J.P., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ. 

Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.
Sean Satish Lal, Brampton, Ontario, respondent pro se.

Motion by respondent for an order reinstating him to the practice of law following his suspension by May 2019 order of this Court (Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1735 [3d Dept 2019]; see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16; Rules of App Div, 3d Dept [22 NYCRR] § 806.16).
Upon reading respondent's affidavit with exhibits sworn to September 21, 2022, and the November 10, 2022 responsive correspondence from the Attorney Grievance Committee for the Third Judicial Department, and having determined, by clear and convincing evidence, that (1) respondent has complied with the order of suspension and the Rules of this Court, (2) respondent has the requisite character and fitness to practice law, and (3) it would be in the public interest to reinstate respondent to the practice of law (see Matter of Attorneys in Violation of Judiciary Law § 468-a [Castle], 169 AD3d 1151, 1152-1153 [3d Dept 2019]), and having concluded that respondent has substantially complied with the requirements of Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16 (c) (5),[FN1] it is
ORDERED that respondent's motion for reinstatement is granted; and it is further
ORDERED that respondent is reinstated as an attorney and counselor-at-law, effective immediately.
Lynch, J.P., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
Footnotes

Footnote 1:	 Although respondent has presented evidence of continuing legal education accreditation in 2022 which leaves him two credits shy of the prerequisite set forth in Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16 (c) (5) (i), we have exercised our discretion to deem that specific requirement satisfied in light of additional documentation establishing respondent's successful passage of the Multistate Professional Responsibility Examination in 2022 (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [b]; cf. Matter of Jing Tan, 164 AD3d 1515, 1516-1518 [3d Dept 2018]).